DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-17 and 19-21 of the Supplemental Amendment filed on 11 July 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-17 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-8 and 21 constitutes a process under 35 USC 101, the “device” of claims 9-15 constitutes a machine under the statute, and the “non-transitory computer-readable storage medium” of claims 16, 17, 19, and 20 constitutes a manufacture under the statute. Accordingly, claims 1-17 and 19-21 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Supplemental Amendment as an example, the claim recites the following abstract idea limitations:
“A method for using aggregated merchant analytics for a geographic sector to determine a loan risk for the geographic sector,” “said method comprising” the limitations listed below.
“Defining a plurality of geographic sectors of a geographic region.”
“Receiving” “portfolio loan information for a plurality of merchants, wherein the portfolio loan information includes information of pending loans and repaid loans granted by one or more entities to the plurality of merchants.”
“Defining,” “based on the portfolio loan information, a portfolio record including a set of merchants of the plurality of merchants, wherein the portfolio record is” a “record representing the portfolio loan information of the set of merchants, and wherein the set of merchants is associated with a common entity of the one or more entities.”
“Receiving” “transaction data,” “the transaction data for financial transactions i) occurring within a period of time and ii) associated with the plurality of merchants, the transaction data including a plurality of merchant identifiers each associated with the plurality of merchants, the plurality of merchants located in the geographic region.”
“Identifying, using the plurality of merchant identifiers, for each merchant of the set of merchants, a corresponding geographic sector of the plurality of geographic sectors in which the respective merchant is located.”
“Determining,” “from among the set of merchants, a respective subset of merchants located in each geographic sector.”
“Grouping,” “for each identified geographic sector, the respective subset of merchants, each geographic sector being common to the respective subset of merchants.”
“Combining,” “for the respective subset of merchants, i) the portfolio record including the respective subset of merchants located in the corresponding geographic sector and ii) the transaction data associated with the respective subset of merchants located in the corresponding geographic sector.”
“Generating,” “using the combination of the portfolio record and the transaction data, a plurality of aggregated merchant analytics for each geographic sector, wherein the plurality of aggregated merchant analytics represent an aggregate ranking of each geographic sector across the respective subset of merchants relative to subsets of merchants associated with other geographic sectors of the plurality of geographic sectors, wherein the plurality of aggregated merchant analytics includes at least two of i) a growth score representing a composite increase or decrease in sales revenue for the respective subset of merchants over the period of time, ii) a stability score representing a composite volatility of a cash flow of the respective subset of merchants over the period of time, iii) a size score representing a composite total revenue of the respective subset of merchants over the period of time, iv) a traffic score representing a composite number of transactions performed at the respective subset of merchants over the period of time, and v) a ticket size score representing a composite average ticket size of the respective subset of merchants over the period of time.”
“Receiving” “specifications for a new loan requested by a requesting merchant in association with opening a new merchant location in one of the plurality of geographic sectors.”
“Calculating a loan risk score for each geographic sector using the plurality of aggregated merchant analytics, the specifications for the new loan, and the portfolio record including the pending loans and the repaid loans for the geographic sector.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships and/or mathematical calculations (e.g., the claimed “generating” “a plurality of aggregated merchant analytics” including “at least two of” various types of “score[s],” and/or the claimed “calculating a loan risk score”), and thus, limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as: fundamental economic principles or practices, including mitigating risk (e.g., the claimed “determine a loan risk” and “calculating a loan risk score”); commercial interactions, including business relations (e.g., the claim limitations associated with “a plurality of merchants,” “set of merchants,” “subset of merchants,” and “new merchant location”); and managing personal behavior or relationships or interactions between people, including following instructions (e.g., the steps above reading like a workflow one would follow to assess loan risk, the people including the claimed “plurality of merchants” and “new merchant”), and thus, limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (e.g., the claimed “receiving” “portfolio loan information,” “receiving” transaction data,” and “receiving” “specifications”), evaluation (e.g., the claimed “defining,” “identifying,” “grouping,” “combining,” and “generating” “a plurality of aggregated merchant analytics”), and judgment or opinion (e.g., the claimed “generating” “a plurality of aggregated merchant analytics” and “calculating a loan risk score”), and thus, limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks if the claim recites additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Supplemental Amendment as an example, the claim recites the following additional element limitations:
“Said method implemented by a merchant analytics computing device including at least one processor in communication with a memory, the merchant analytics computing device in communication with at least one user computing device.”
The claimed “receiving” of “portfolio loan information” is “by the merchant analytics computing device from the at least one user computing device.”
The claimed “defining” that is “based on the portfolio loan information” is “by the merchant analytics computing device.”
The claimed “portfolio record” is an “electronic record.”
The claimed “receiving” of “transaction data” is “by the merchant analytics computing device.”
The claimed “transaction data” is “from a payment processor integral to or associated with a payment processing network.”
The claimed “determining” that is “from among the set of merchants” is “by the merchant analytics computing device.”
The claimed “grouping” that is “for each identified geographic sector” is “by the merchant analytics computing device.”
The claimed “combining” that is “for the respective subset of merchants” is “by the merchant analytics computing device.”
The claimed “generating” that is “using the combination of the portfolio record and the transaction data” is “by the merchant analytics computing device.”
The claimed “receiving” is “by the merchant analytics computing device from the at least one user computing device.”
“Causing to be displayed, by the merchant analytics computing device, on an interactive user interface of the at least one user computing device, a dynamic geographic map including the plurality of geographic sectors overlaid thereon, wherein the dynamic geographic map is configured to enable a user selection of a geographic sector from among the plurality of geographic sectors.”
“Wherein the geographic sector includes at least one of a first color or a first shade representing first ranges of values of a metric among the plurality of aggregated merchant analytics for the geographic sector, wherein each of the first ranges of values of the metric is an aggregation of values of the metric for subsectors within the geographic sector, wherein the subsectors are indiscernible within the geographic sector when the interactive user interface is in a first state, wherein user manipulation of the interactive user interface causes display, by the interactive user interface, of boundaries defining each of the subsectors within the geographic sector, thereby enabling the user selection of one of the subsectors.”
“Wherein each of the subsectors includes at least one of the first color, a second color, the first shade, or a second shade representing second ranges of values of the metric for the respective subsector, wherein at least one of the subsectors includes at least one of the second color or the second shade being different than at least one of the first color or the first shade of the geographic sector, thereby enabling user control of a granularity of metrics among the plurality of aggregated merchant analytics via the user manipulation of the interactive user interface, and wherein the geographic sector having an optimal loan risk score for the new loan is highlighted.”
“Causing to be displayed, by the merchant analytics computing device on the interactive user interface as a first overlay on the dynamic geographic map, a metric information module enabling the user selection of a display metric from among the plurality of aggregated merchant analytics, and the loan risk score.”
“Receiving, by the merchant analytics computing device from the interactive user interface, a selection of the display metric from the metric information module.”
“In response to receiving the selection of the display metric, causing to be displayed, by the merchant analytics computing device on the dynamic geographic map on the interactive user interface, an updated pattern on a sector-by-sector basis over the plurality of geographic sectors, wherein the updated pattern includes variations in at least one of the first color, the second color, the first shade, or the second shade corresponding to ranges of values of the display metric for each of the plurality of geographic sectors.”
“In response to receiving the selection of the display metric, causing to be displayed, by the merchant analytics computing device on the metric information module, a score scale graphically associating the variations to the respective ranges of values of the display metric, wherein the metric information module remains overlaid in a same position on the dynamic geographic map.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes using a generic computer (e.g., the claimed “by a merchant analytics computing device”), instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result (e.g., the claimed “causing to be displayed”), and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly (e.g., the claimed “causing to be displayed”), which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer (e.g., the claimed “by a merchant analytics computing device”), gathering and analyzing information using conventional techniques and displaying the result (e.g., the claimed “causing to be displayed”), and selecting a particular generic function for computer hardware to perform from within a range of customary functions performed by the hardware (e.g., the claimed “by a merchant analytics computing device” and “receiving” “a selection”), which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions (e.g., the claimed “by a merchant analytics computing device”), and merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions (e.g., the claimed “by a merchant analytics computing device”), which do not qualify as a particular machine or use thereof (see MPEP 2106.05(b)(I)); a machine that is merely an object on which the method operates (e.g., the claimed “by a merchant analytics computing device”), which does not integrate the exception into a practical application (see MPEP 2106.05(b)(II)); use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., the claimed “by a merchant analytics computing device”), which does not integrate a judicial exception (see MPEP 2106.05(b)(III)); receiving or transmitting data over a network (e.g., the claimed “transaction data from a payment processor integral to or associated with a payment processing network”), and electronic recordkeeping (e.g., the claimed “electronic record”), and storing and retrieving information in memory (e.g., the claimed “in communication with a memory”), which courts have recognized as insignificant extra-solution activity (see MPEP 2106.05(d)(II)); a commonplace business method or mathematical algorithm being applied on a general purpose computer (e.g., the claimed “by a merchant analytics computing device”), and requiring the use of software to tailor information and provide it to the user on a generic computer (e.g., the claimed “causing to be displayed”), which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see MPEP 2106.05(f)); mere data gathering in the form of obtaining information about transactions using the internet (e.g., the claimed “receiving”), and selecting a particular data source or type of data to be manipulated in the form of selecting information, based on types of information and availability of information in an environment, for collection, analysis, and display (e.g., the claimed “receiving,” “determining,” and “causing to be displayed”), which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and specifying that an abstract idea of relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (e.g., the claimed “by a merchant analytics computing device”), which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. Further, claim 1 also fails to meet the criteria of Step 2B because at least some of the insignificant extra-solution activity of the additional elements also constitute well-understood, routine, conventional activity (see MPEP 2106.05(d)). As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 9 and 16, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by independent claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 9 and 16 as patent ineligible. It should be noted that, to the extent claims 9 or 16 recites hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. This applies, for example, to the “non-transitory computer-readable storage medium having computer-executable instructions embodied thereon” of claim 16, which is an additional element that fails to warrant eligibility as storing and retrieving information in memory (see MPEP 2106.05(d)(II)). As a result, claims 9 and 16 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 2-8, 10-15, 17, and 19-21 depend from one of independent claims 1, 9, and 16. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, however, also apply to the dependent claims. For example: the claimed “identifying,” “generating,” and “further calculating” of claim 2; the claimed “determining” of claim 3; the claimed “calculating,” “determining,” and “generating” of claims 4-7; the claimed “generating” of claim 8; the claimed “identify,” “generate,” and “further calculate” of claims 10 and 17; the claimed “determine” of claim 11; the claimed “calculate,” “determine,” and “generate” of claims 12-15 and 19; and the claimed “generate” of claim 20, are abstract idea elements like those of claim 1. The claimed “displaying” of claims 2 and 3; the claimed “display” of claim 11; the claimed “computer-executable instructions further cause the merchant analytics computing device” and “causing to be displayed” of claim 20; and the claimed “ranges of values of the metric” and “ranges of values of the display metric” are additional elements like those of claim 1. As a result, claims 2-8, 10-15, 17, and 19-21 also are rejected under 35 USC 101 as ineligible for patenting.

Response to Arguments
	On pp. 24-29 of the Supplemental Amendment, the applicant traverses the 35 USC 101 rejection of the pending claims in the present application. The argument presented by the applicant, in support of the applicant’s traversal, are addressed in the paragraphs below. The arguments are addressed in the order that they appear in the Supplemental Amendment.
	On pp. 25-27 of the Supplemental Amendment, the applicant asserts that the pending claims are not directed to an abstract idea under Step 2A of the MPEP’s two-prong inquiry. The applicant argues, “Applicant’s specification expressly identifies a problem with the conventional technology of electronic merchant analytics systems.” (See Supplemental Amendment, p. 26.) The applicant highlights paragraph [0064] of the published application, which asserts that conventional electronic merchant analytics systems provide no means to access and leverage transaction data and loan information to “facilitate providing insight into merchant performance in an anonymous and/or aggregated fashion, using sector analytics that obscure individualized data while still enhancing a user’s knowledge of a merchant’s potential and/or likely performance.” (See id.) The applicant restates this as “tools for visualizing and dynamically interacting with the many complex factors that contribute to a merchant’s loan risk score are lacking in the conventional technology, and are limited due to a need to preserve confidentiality of data pertaining to individual merchants.” (See id.) The applicant then argues that “The pending claims include additional elements, outside any alleged abstract idea, that enable the claimed system to solve the technical problems of conventional technology by causing to be displayed, on an interactive user interface of the at least one user computing device, a dynamic geographic map that includes” a multitude of visual features recited in the claims (e.g., “geographic sectors,” “a user selection,” “a color and/or a shade representing ranges of values of a metric among aggregated merchant analytics,” “subsectors are indiscernible,” user manipulation of the interactive user interface causes display of boundaries,” “enabling user control of a granularity of metrics,” and the like). (See Supplemental Amendment, pp. 26 and 27.) The applicant then argues that “these additional elements enable the claimed dynamic interaction between a user computing device and the claimed system, which significantly improve the user’s ability to visualize and understand metrics and loan risk for each geographic sector, relative to other sectors and over time (while preserving anonymity of individual merchant data), thereby the user is able to toggle between the loan risk and any or all of the underlying factors (e.g., metrics) and see the sector-by-sector aggregate results update on the underlying sector map. (See Applicant’s Specification at paragraph [0065].)” (See Supplemental Amendment, p. 27.) The applicant follows up with an additional argument, stating, “the claims recite a specific combination of steps that leverages transaction data and loan information to generate and display a dynamic geographic map that enables users to (i) easily visualize, within the dynamic geographic map, a sector loan portfolio associated with merchants in the sector, (ii) quickly and easily toggle the display among the various factors that affect loan risk scores in each factor, and (iii) personalize a view of the dynamic geographic map that displays each sector loan portfolio based on user preferences. When viewed as a whole, the claims are directed to a practical application of the relevant technology that does not ‘monopolize’ the alleged abstract idea.” (See id.) Based on the above arguments and rationales, the applicant concludes that “in this case, ‘the specification sets forth an improvement in technology ... [and] the claim includes the components or steps of the invention that provide the improvement described in the specification,’ which is sufficient to establish a practical application.”
	The examiner has considered the applicant’s arguments and rationales, summarized in the preceding paragraph, but finds them unpersuasive. While the claimed invention in the present application does appear to offer advantages or improvements over conventional methods and systems (as described by the applicant), and evaluating improvements is required by MPEP 2106.04(d)(1) as noted by the applicant, that section of the MPEP also states, “The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a).” A review of MPEP 2106.05(a) uncovers multiple ineligibility rationales that appear to be applicable or analogous to the present application. For example, “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result” and “Arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly,” are examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality. (See MPEP 2106.05(a)(I).) Also, “Gathering and analyzing information using conventional techniques and displaying the result” is something courts have indicated may not be sufficient to show an improvement to technology. (See MPEP 2106.05(a)(II).) The applicant’s arguments for eligibility via improvements is similar to the displaying and graphical user interface aspects of the ineligibility rationales of MPEP 2106.05(a)(I) and (II), and thus, the examiner is maintaining the rejection on the basis that the types of improvements associated with the applicant’s claimed invention, while advantageous in many ways, are not the kinds of improvements warranting patent eligibility at Step 2A, Prong Two, based on the contents of the above-cited sections of the MPEP. The applicability of multiple alternative rationales for ineligibility under various other sections of MPEP 2106.05, as explained in the 35 USC 101 section above, provide further support for maintaining the rejection under 35 USC 101.
	On pp. 28 and 29 of the Supplemental Amendment, the applicant argues that the pending claims are directed to “significantly more” than the abstract idea, in that “One path to show that a claim recites ‘significantly more’ is to identify ‘a specific limitation other than what is well-understood, routine, conventional activity in the field, or ... unconventional steps that confine the claim to a particular useful application.’ See MPEP 2106.05(1I)(A)(v).” The applicant argues, “In the instant application, the pending claims clearly recite more than well-understood, routine, or conventional activities at least with respect to leveraging transaction data and loan information to cause to be displayed, on an interactive user interface of the at least one user computing device, a dynamic geographic map” with a multitude of visual elements, as claimed. (See Supplemental Amendment, pp. 28 and 29.) According to the applicant, “the present claims include a combination of limitations that operate in a non-conventional and non-generic way to display and dynamically interact with the many complex factors that contribute to a merchant’s loan risk score, thereby solving, in an unconventional manner, the technical problems of conventional systems discussed above,” and “The fact that there is no art cited for the pending claims strengthens the conclusion that these steps are not well understood, routine, and conventional.” (See Supplemental Amendment, p. 29.)
	The examiner has considered the applicant’s arguments and rationales, summarized in the preceding paragraph, but finds them unpersuasive. While the rejection under 35 USC 101 does use the reasoning, from MPEP 2106.05(d), of well-understood, routine, conventional activity, such reasoning is applied to additional elements other than the interface aspects that are the main focus of the applicant’s arguments. Note, in the 35 USC 101 section above, the examiner’s explanation for applying MPEP 2106.05(d) being based on “receiving or transmitting data over a network (e.g., the claimed “transaction data from a payment processor integral to or associated with a payment processing network”), and electronic recordkeeping (e.g., the claimed “electronic record”), and storing and retrieving information in memory (e.g., the claimed “in communication with a memory”). The interface aspects of the applicant’s claims have been deemed additional elements that fail to warrant eligibility under different ineligibility rationales (see above), and not under well-understood, routine, conventional activity. For all of these reasons, the claims are not eligible at Step 2B, and the rejection under 35 USC 101 is being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624